       Case 7:19-cv-00300 Document 40 Filed on 02/11/21 in TXSD Page 1 of 9
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                              UNITED STATES DISTRICT COURT                             February 11, 2021
                               SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                                   MCALLEN DIVISION

PETE RIOJAS,                                     §
                                                 §
         Plaintiff,                              §
VS.                                              §            CIVIL ACTION NO. 7:19-cv-00300
                                                 §
MONTE ALTO INDEPENDENT SCHOOL                    §
DISTRICT, et al.,                                §
                                                 §
           Defendants.                           §


                                    OPINION AND ORDER

         The Court now considers Plaintiff’s opposed motion for leave to file an amended

complaint,1 Defendants’ response to Plaintiff’s motion for leave,2 and Plaintiff’s reply.3 The

Court also considers Plaintiff’s opposed motion to compel production for in camera review,4 and

Plaintiff’s “corrected” motion to compel.5 The motions are now ripe for consideration.

      I. BACKGROUND AND PROCEDURAL HISTORY

         In August 2019, Plaintiff brought this suit against his former employer, the Monte Alto

Independent School District, and members of the Monte Alto Board of Trustees—Armando

Lopez, Brenda Cavazos, Raul Valdez, and Connie Villanueva—under 42 U.S.C. § 1983 for

retaliation in violation of his First Amendment rights to freedom of speech and freedom of

association.6

         In November 2019, the Court set out a scheduling order, setting a deadline for the parties

to file any Rule 15(a)(2) motion to amend pleadings by January 13, 2020, and setting the parties

1
  Dkt. No. 30.
2
  Dkt. No. 33.
3
  Dkt. No. 34.
4
  Dkt. No. 35.
5
  Dkt. No. 36.
6
  Dkt. No. 1.


1/9
      Case 7:19-cv-00300 Document 40 Filed on 02/11/21 in TXSD Page 2 of 9




final pretrial conference for July 20, 2020.7 Before the close of discovery on April 13, 2020, the

parties moved to extend all remaining discovery and pretrial deadlines by ninety days in light of

the pandemic, which the Court granted.8 Three months later, one day before the amended

discovery deadline, the parties moved again for an extension on the basis of the hospitalization of

Plaintiff’s counsel for a serious medical condition.9 The Court again granted the extension,

scheduling the discovery deadline for October 8, 2020, the pretrial motion deadline for October

22, 2020, and the final pretrial conference on January 19, 2021.10

        Defendants filed motions for summary judgement on October 21, 2020,11 and the

following day, Plaintiff filed a status report stating that the parties had agreed to mediate the

case.12 On November 11, 2020, Plaintiff filed his responses to Defendants’ motions13 and, soon

after on November 17th, notified the Court that the parties had failed to reach a settlement at

mediation.14 After Defendants filed their replies,15 Plaintiff filed his motion for leave to file his

first amended complaint on November 19, 2020.16 Nearly a month later, on December 15, 2020,

Plaintiff filed his motion to compel production for in camera review of the March 7, 2019 closed

meeting agenda or recording17 and his corrected motion the following day.18 The Court

subsequently continued the parties’ January 19, 2021 pretrial conference until February 16th in

light of the pending motions in this case.

    II. JURISDICTION

7
  Dkt. No. 8 at 1–2.
8
  Dkt. Nos. 11 & 12.
9
  Dkt. No. 18.
10
   Dkt. No. 19.
11
   Dkt. No. 20 & 21.
12
   Dkt. No. 22.
13
   Dkt. No. 24 & 25.
14
   Dkt. No. 26.
15
   Dkt. No. 27 & 28.
16
   Dkt. No. 30.
17
   Dkt. No. 35.
18
   Dkt. No. 36.


2/9
      Case 7:19-cv-00300 Document 40 Filed on 02/11/21 in TXSD Page 3 of 9




        This Court has jurisdiction under 28 U.S.C. § 1331.

     III. DISCUSSION

        a. Legal Standard

        The Court reviews Plaintiff’s motion to amend and Plaintiff’s motion to compel under

Federal Rule of Civil Procedure (Rule) 16(b), which governs modifications of the Courts’

scheduling order.19 As Plaintiff moves to amend his pleadings after the expiration of the Court’s

January 8, 2020 deadline to file a motion to amend pleadings, Plaintiff must first demonstrate

good cause to modify the scheduling order before the Court can turn to the more liberal Rule

15(a) standard to determine whether to grant leave to amend.20 Similarly, as Plaintiff seeks to

compel production for in camera review of discovery material after the expiration of the Court’s

October 8, 2020 discovery deadline, Plaintiff must also demonstrate good cause to extend the

discovery deadline before the Court can analyze whether an order to compel production is

appropriate.21

        To demonstrate good cause to modify scheduling order deadlines, “a party is required ‘to

show that the deadlines cannot reasonably be met despite the diligence of the party needing the

extension.’”22 In determining the existence of good cause to modify a scheduling order under

Rule 16(b), the Court looks to four factors: (1) the explanation for the failure to adhere to the

original deadline; (2) the importance of the proposed modification of the deadline; (3) potential

prejudice in allowing the modification; and (4) the availability of a continuance to cure such



19
   Fed. R. Civ. P. 16(b)(4); S&W Enterprises, L.L.C. v. SouthTrust Bank of Alabama, NA, 315 F.3d 533, 536 (5th
Cir. 2003) (“Rule 16(b) governs amendment of pleadings after a scheduling order deadline has expired.”).
20
   Id.; Filgueira v. U.S. Bank Nat. Ass'n, 734 F.3d 420, 422 (5th Cir. 2013); see Dkt. No. 8 (“The Court strictly
considers post-deadline requests for leave to amend under Rule 16(b), which supersedes the more-lenient Rule 15(a)
standard.”).
21
   Reliance Ins. Co. v. Louisiana Land & Expl. Co., 110 F.3d 253, 257 (5th Cir. 1997).
22
   Filguera, 734 F.3d at 422 (quoting Fahim v. Marriott Hotel Servs., Inc., 551 F.3d 344, 348 (5th Cir.2008)
(internal quotations omitted)).


3/9
       Case 7:19-cv-00300 Document 40 Filed on 02/11/21 in TXSD Page 4 of 9




prejudice.23 In analyzing the last factor, the Court has broad discretion in deciding whether a

continuance should be granted.24

        b. Analysis

             1. Motion for Leave to Amend

        The Court turns first to Plaintiff’s Motion for Leave to Amend,25 Defendants’ response,26

and Plaintiff’s reply.27 Therein, Plaintiff requests leave to amend his complaint to add a new

cause of action for denial of his Fourteenth Amendment substantive and procedural due process

rights.28 More specifically, Plaintiff alleges that the limited notice before his termination hearing

and the twenty-minute closed session during his termination hearing violated due process.29

Plaintiff also alleges additional facts surrounding his employment contract with Defendant

District for the 2018-2019 school year, the notice he received before his hearing, the agendas for

relevant school board meetings, and a closed session in which Defendants allegedly discussed

the merits of Plaintiff’s employment contract.30 He further alleges Defendants’ admitted they

violated Plaintiff’s Fourteenth Amendment rights by failing to give adequate notice and holding

a closed session in violation of the Texas Open Meetings Act.31




23
     Id. (citing E.E.O.C. v. Serv. Temps Inc., 679 F.3d 323, 334 (5th Cir.2012); Fahim, 551 F.3d at 348); S&W
Enterprises, 315 F.3d at 536; Reliance, 110 F.3d at 257; Geiserman v. MacDonald, 893 F.2d 787, 791 (5th
Cir.1990).
24
     S&W Enterprises, 315 F.3d at 536 (holding decision not to grant continuance was within judge’s sound
discretion); United States v. Colomb, 419 F.3d 292, 299 (5th Cir. 2005) (“a district court has inherent power to
control the disposition of the causes on its docket with economy of time and effort for itself, for counsel, and for
litigants.”); Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)).
25
    Dkt. No. 30.
26
    Dkt. No. 33.
27
    Dkt. No. 34.
28
    Dkt. No. 30 at 1–2, ¶¶ 2–3; See Dkt. No. 31 at 9–10, ¶¶ 6.8–6.12.
29
    See id. at 5–8; 9–10, ¶¶ 5.1–5.46; 6.8–6.12.
30
   Id., ¶¶ 5.17–5.27.
31
    Id., ¶¶ 5.30–5.31, 5.34–5.35, 5.39–5.40, 5.45–5.46.


4/9
      Case 7:19-cv-00300 Document 40 Filed on 02/11/21 in TXSD Page 5 of 9




        The Court notes that Plaintiff filed this motion on November 19, 2020,32 over eleven

months after the Court’s January 13, 2020 deadline to file a Rule 15(a)(2) motion to amend

pleadings,33 a month after the close of discovery and the dispositive motion deadline,34 and a day

after Defendants filed their replies to Plaintiff’s responses to Defendants’ motions for summary

judgment.35 Though Plaintiff does not acknowledge the Rule 16(b) standard for motions for

leave filed after the scheduling order deadline, he provides what the Court construes as an

attempt to demonstrate good cause to modify the scheduling order:

        Plaintiff seeks to amend to add a cause of action which alleges that Defendant
        deprived Plaintiff of federal procedural due process. That cause of action was
        discovered by Plaintiff and admitted by Defendants only after depositions were
        finally transcribed and delivered to Plaintiff on October 27, 2020.36
Plaintiff further argues that: “the facts supporting these causes of actions were secrets, secrets

held in the private objected-to Board meeting deciding to fire Plaintiff, until those secrets were

revealed in the noted depositions.”37 However, this is directly controverted by the transcript of

Plaintiff’s termination hearing on March 7, 2019, at which both Plaintiff and Plaintiff’s Counsel

John Shergold were present.38 In the March 7th hearing, Plaintiff’s Counsel raised both the

alleged violations of Plaintiff’s due process rights and Texas Government Code and Open

Meetings Act.39           Furthermore, the additional facts alleged in the amended complaint pertain

to Plaintiff’s contract, public information regarding the school board meetings, or events that

occurred during Plaintiff’s termination hearing, all of which were either observable or accessible




32
   Dkt. No. 30.
33
   Dkt. No. 8 at 1.
34
   Dkt. No. 19.
35
   Dkt. Nos. 27 & 28.
36
   Dkt. No. 30 at 2, ¶ 3.
37
   Dkt. No. 30 at 10.
38
   See Dkt. No. 33-2 at 6.
39
   Dkt. No. 33-2 at 13–14; 19–29.


5/9
      Case 7:19-cv-00300 Document 40 Filed on 02/11/21 in TXSD Page 6 of 9




by Plaintiff or his Counsel well before he filed his initial complaint.40 This demonstrates that

contrary to his assertion, Plaintiff discovered these causes of action and sufficient facts to allege

these causes of action well before the amended complaint deadline, and even before filing his

original complaint.

        In an attempt to bolster his previous assertions, in his reply, Plaintiff argues that:

        [he] could not effectively present his claim that he had been deprived of due
        process by the School Board’s discussing the merits of his case in secret, in
        executive session, until the depositions of Members of the School Board had been
        transcribed. The transcribed depositions were the best evidence of the admissions.
        . . . [and that Plaintiff] could not effectively present his claim that he had been
        deprived of due process by the School Board only giving him three days’ notice
        of the hearing, until each Board Member could be deposed allowing each an
        opportunity to explain the necessity of scheduling and conducting a hearing with
        short notice provided prior to amendment.41
However, this reasoning demonstrates a profound misunderstanding of the pleading standards in

federal court. A plaintiff is merely required to plead sufficient facts to “state a claim to relief that

is plausible on its face,”42 and need not plead evidence43 or even detailed factual allegations,

especially when certain information is peculiarly within the defendant’s possession.44 Given that

Plaintiff raised these complaints in his termination hearing in March 2019, Plaintiff’s arguments

ring hollow. On these bases, the Court finds Plaintiff fails to provide an adequate explanation for

his failure to timely move to amend.

        The Court also notes that in the transcript of the hearing, Plaintiff’s Counsel provides that

Plaintiff was offered and rejected a continuance of the March 7th hearing, which Plaintiff fails to

acknowledge in his motion or his amended complaint.45 As Plaintiff rejected an opportunity to


40
   See Dkt. No. 31 at 5–6, ¶¶ 5.17–5.46; compare Dkt. No. 33-2.
41
   Dkt. No. 34 at 8, ¶ 3.
42
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
43
   Copeland v. State Farm Ins. Co., 657 F. App'x 237, 240–41 (5th Cir. 2016).
44
   See Innova Hosp. San Antonio, LP v. Blue Cross & Blue Shield of Ga., Inc., 892 F.3d 719, 730 (5th Cir. 2018)
(holding that pleading “on information and belief” is acceptable when the inference of culpability is plausible).
45
   Dkt. No. 33-2 at 22–23, lines 24–25, 1–4.


6/9
       Case 7:19-cv-00300 Document 40 Filed on 02/11/21 in TXSD Page 7 of 9




delay the hearing, the Court finds that the amendment claiming lack of due process based on the

time to prepare for the hearing of minimal importance. Additionally, Plaintiff’s primary bases for

his due process claim—the notice period and the closed session during his termination hearing—

were known to Plaintiff before his initial complaint.46 As such, the Court does not find that the

importance of Plaintiff’s claims outweighs the other considerations in determining whether to

allow his motion to amend eleven months after the deadline to do so.

         Furthermore, because Plaintiff waited until Defendant had filed both its motions for

summary judgment and its replies, the Court finds that allowing the amendment would

significantly prejudice Defendants. If the Court granted Plaintiff’s motion, in order to cure the

significant prejudice to Defendants, the Court would need to reopen discovery and require new

motions for summary judgment. This would result in a significant delay of trial in a case that has

already been significantly delayed by other extensions. Additionally, Plaintiff’s timing and

knowledge of the events underlying his due process claim well before even filing his initial

complaint raises serious concerns that this motion to amend was filed in bad faith or with

dilatory motive.

         On these bases, the Court holds that Plaintiff failed to provide good cause to modify the

scheduling order and DENIES Plaintiff’s motion for leave to amend.47

             2. Motion to Compel Production for In Camera Review

         The Court now turns to Plaintiff’s motion and corrected motion to compel production of

the alleged records of the school board’s March 7, 2019 closed session for an in-camera

review.48 Because Plaintiff filed its “corrected motion”49 before the docket date of its original


46
   See Dkt. No. 33-2.
47
   Dkt. No. 30.
48
    Dkt. Nos.35–36.
49
   Dkt. No. 36.


7/9
      Case 7:19-cv-00300 Document 40 Filed on 02/11/21 in TXSD Page 8 of 9




motion to compel, the Court STRIKES Plaintiff’s original motion50 and considers only

Plaintiff’s corrected motion.51 Defendants have not filed a response to Plaintiff’s motion and the

time for doing so has passed, rendering Plaintiff’s motion unopposed by operation of this Court’s

Local Rule.52 The motion is now ripe for review. After considering the motion, record, and

relevant authorities, the Court DENIES Plaintiff’s motion.

        As Plaintiff’s request to compel production is made after the discovery deadline has

passed, the Court reviews it for good cause.53 For many of the same reasons listed above, the

Court denies Plaintiff’s motion to compel. In making his request that the Court compel discovery

and conduct an in-camera review nearly two months after the discovery deadline,54 Plaintiff fails

to provide good cause to modify the scheduling order to extend discovery to accommodate this

in camera review. Additionally, Plaintiff’s motion fails to comply with the requirements of Rule

37, which governs motions to compel discovery in federal court.55 Plaintiff provides no evidence

that he complied with any of the Rule 34(b) requirements before filing this Rule 37 motion to

compel, and further fails establish whether or not the records even exist.56 For these reasons, the

Court DENIES Plaintiff’s motion.57




     IV. CONCLUSION AND HOLDING

50
   Dkt. No. 35.
51
   Dkt. No. 36.
52
   LR7.4 (“Failure to respond to a motion will be taken as a representation of no opposition.”).
53
   Fed. R. Civ. P. 16(b).
54
   Dkt. No. 19.
55
   Fed. R. Civ. P. 37(3) & 34.
56
   Fed. R. Civ. P. 34(b); See Dkt. No. 36 at 2 (“Plaintiff requests that the Honorable Court compel Defendants to
produce to the court for an in-camera review of the agenda or recording for the March 7, 2019, executive session
meeting of the Monte Alto ISD school broad of trustees, if they even exist.”) (emphasis added).
57
   Dkt. No. 36.


8/9
      Case 7:19-cv-00300 Document 40 Filed on 02/11/21 in TXSD Page 9 of 9




        For the foregoing reasons, the Court DENIES Plaintiff’s motion to amend,58 and

STRIKES Plaintiff’s amended complaint.59 The Court also STRIKES Plaintiff’s motion to

compel60 and DENIES Plaintiff’s corrected motion to compel.61

        In light of the pending motions for summary judgment62 in this case and the

proclamations and orders of various authorities recognizing the COVID-19 pandemic and

limiting travel and person-to-person contact,63 the Court CONTINUES the parties’ February 16,

2021 final pretrial conference until Monday, April 19, 2021 at 9 a.m. The parties shall file their

amended joint proposed pretrial order no later than March 22, 2021.

        IT IS SO ORDERED.
        DONE at McAllen, Texas, this 11th day of February 2021.


                                                      ___________________________________
                                                                   Micaela Alvarez
                                                              United States District Judge




58
   Dkt. No. 30.
59
   Dkt. No. 31.
60
   Dkt. No. 35.
61
   Dkt. No. 36.
62
   Dkt. Nos. 20–21.
63
   See Proclamation No. 9994, 85 Fed. Reg. 15,337 (Mar. 13, 2020) (Declaring a National Emergency Concerning
the Novel Coronavirus Disease (COVID-19) Outbreak); In Re: Court Operations in the McAllen Divison [sic]
Under the Exigent Circumstances Created by the COVID-19 Pandemic, Spec. Order No. M-2021-1 (S.D. Tex. Jan.
8, 2021), https://www.txs.uscourts.gov/sites/txs/files/Special%20Order%20M-2021-
1%20Court%20Operations%20in%20the%20McAllen%20Division%20During%20COVID-19.pdf.


9/9
